                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     STRIKE 3 HOLDINGS, LLC,                             Case No.19-cv-01653-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER GRANTING EX PARTE
                                                 v.                                          REQUEST FOR LEAVE TO FILE
                                  10
                                                                                             THIRD PARTY SUBPOENA
                                  11     JOHN DOE SUBSCRIBER ASSIGNED IP
                                         ADDRESS 108.77.136.43,                              Re: Dkt. No. 8
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13
                                              Plaintiff Strike 3 Holdings, LLC (“Strike 3”) seeks leave to serve a third-party subpoena on
                                  14
                                       AT&T Inc. (“AT&T U-verse”) prior to a Rule 26(f) conference.
                                  15
                                              Strike 3 has established that good cause exists for it to serve a third-party subpoena on
                                  16
                                       AT&T U-verse, the above-referenced subscriber’s internet service provider. See Gillespie v.
                                  17
                                       Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); UMG Recording, Inc. v. Doe, No. C08-1193 SBA,
                                  18
                                       2008 WL 4104214, at *4 (N.D. Cal. Sept. 3, 2008). Strike 3 has demonstrated that (1) it can
                                  19
                                       identify the defendant with sufficient specificity such that the Court can determine that the
                                  20
                                       defendant is a real person or entity who could be sued in federal court, (2) it has identified
                                  21
                                       previous steps taken to locate the elusive defendant, (3) its action against the defendant could
                                  22
                                       withstand a motion to dismiss, and (4) there is a reasonable likelihood of being able to identify the
                                  23
                                       defendant through discovery such that service of process would be possible. See Columbia Ins.
                                  24
                                       Co. v. Seescandy.com, 185 F.R.D. 573, 578–80 (N.D. Cal. 1999). Once Strike 3 learns the
                                  25
                                       defendant’s identity, it cannot rely on a bare allegation that a defendant is the registered subscriber
                                  26
                                       of an internet protocol address associated with infringing activity to state a plausible claim for
                                  27
                                       direct or contributory copyright infringement. Cobbler Nevada, LLC v. Gonzales, 901 F.3d 1142,
                                  28
                                   1   1144 (9th Cir. 2018). However, at this stage of these proceedings, and upon the record presented,

                                   2   Strike 3 properly may serve discovery to ascertain the defendant’s identity. See generally Glacier

                                   3   Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1036, 1038 (9th Cir. 2018) (observing that the

                                   4   district court’s case management order permitting “limited discovery from an Internet Service

                                   5   Provider to establish a potential infringer’s identity” was “a sensible way to manage its dockets”).

                                   6   Accordingly, the Court grants Strike 3’s application and orders as follows:

                                   7            1.     Strike 3 may serve a Rule 45 subpoena on AT&T U-verse commanding AT&T U-

                                   8   verse to provide Strike 3 with the true name and address of the subscriber to whom AT&T U-verse

                                   9   assigned IP address 108.77.136.43. Strike 3 shall attach a copy of this order to any such

                                  10   subpoena.

                                  11            2.     AT&T U-verse shall serve a copy of the subpoena and a copy of this order on the

                                  12   subscriber within 30 days of the date of service of the subpoena on AT&T U-verse. AT&T U-
Northern District of California
 United States District Court




                                  13   verse may serve the subscriber using any reasonable means, including written notice sent to the

                                  14   subscriber’s last known address, transmitted either by first-class mail or via overnight service.

                                  15            3.     Strike 3 may only use the information disclosed in response to a Rule 45 subpoena

                                  16   served on AT&T U-verse for the purpose of protecting and enforcing Strike 3’s rights as set forth

                                  17   in its complaint.

                                  18            4.     AT&T U-verse may object to the Rule 45 subpoena, and may also seek a protective

                                  19   order.

                                  20            If AT&T U-verse produces information regarding the identity of the subscriber to Strike 3,

                                  21   Strike 3 shall not publicly disclose that information absent consent of the subscriber or leave of

                                  22   court.

                                  23            IT IS SO ORDERED.

                                  24   Dated: April 25, 2019

                                  25

                                  26
                                                                                                    VIRGINIA K. DEMARCHI
                                  27                                                                United States Magistrate Judge
                                  28
                                                                                         2
